Citation Nr: 1213177	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for pulmonary sarcoidosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected pulmonary sarcoidosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.  

In a June 2009 rating decision, the RO denied the claim for an increased (compensable) rating for pulmonary sarcoidosis.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In a February 2010 rating decision, the RO denied the claim for a TDIU.  In February 2010, the Veteran filed a NOD.  A SOC was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a March 2012 written brief presentation, the Veteran's representative raised the issue of service connection for a psychiatric disability, claimed as secondary to service-connected pulmonary sarcoidosis.  As the claim for service connection for a psychiatric disability, claimed as secondary to service-connected pulmonary sarcoidosis, has not yet been addressed by the RO, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  





REMAND

The Board's review of the claims file reveals that further RO action on the claim for an increased rating for pulmonary sarcoidosis is warranted.

In a March 2012 written brief presentation, the Veteran's representative suggested that the Veteran's pulmonary sarcoidosis has worsened since his last VA examination.  The Veteran's most recent VA examination was in March 2009.  A subsequent, March 2010, VA progress note indicates that the Veteran's pulmonary sarcoidosis symptoms have worsened.  In particular, the Veteran reported difficulty walking, difficulty sleeping due to night sweats, and using a continuous positive airway pressure (CPAP) machine to help him breathe.  Additional VA treatment records reflect that the Veteran was prescribed flunisolide and pulmicort respule (both corticosteroids) to treat his sarcoidosis.  A February 2010 pharmacy consult note indicated that the Veteran required an increase in his steroid concentration to treat his pulmonary sarcoidosis.

In view of allegations and medical evidence of worsening disability-in particular, his increase in medication-since the Veteran's last examination, the Board finds that the current record is inadequate, and that a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the severity of the Veteran's service-connected pulmonary sarcoidosis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Regarding the claim for a TDIU, the Veteran contends that he is unable to work due to his service-connected pulmonary sarcoidosis.  The Board notes that, as any decision with respect to the claim for increased rating for pulmonary sarcoidosis may affect the Veteran's claim for a TDIU, and, in view of the Veteran's assertions, the claim for a TIDU is inextricably intertwined with the claims for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims file all outstanding, pertinent medical records.

The record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Charleston, South Carolina.  The claims file contains VA medical records from the Charleston VAMC dated through April 4, 2010; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Charleston VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include referral of the TDIU claim to VA's Director of Compensation and Pension, if appropriate) prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for an increased (compensable) rating for pulmonary sarcoidosis should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  In adjudicating the claim for a TDIU, the RO should specifically consider and discuss the provisions of 38 C.F.R. § 4.16(b), as appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Charleston VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since April 4, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (including pulmonary function testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specifically note all current manifestations of the Veteran's service-connected pulmonary sarcoidosis.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for an increased (compensable) rating for pulmonary sarcoidosis and for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating each claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for an increased rating should include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


